805 F.2d 1034
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Arnold R. DUNCAN, Plaintiff-Appellant,v.Cindy POPE, Defendant-Appellee.
No. 85-5505.
United States Court of Appeals, Sixth Circuit.
Oct. 8, 1986.

Before MERRITT, GUY and NORRIS, Circuit Judges.

ORDER

1
This Tennessee state prisoner appeals from a district court judgment dismissing his suit filed under 42 U.S.C. Sec. 1983 for failure to state a violation of his constitutional rights.


2
Seeking monetary relief, plaintiff sued a probation officer claiming that she had defamed the plaintiff by testifying against the plaintiff in a criminal proceeding and telling a news reporter afterwards that he had been involved in criminal activity since he was twelve years old and had a lengthy criminal record.


3
Upon review of the cause in light of the arguments made by the parties in their respective appellate briefs, this Court concludes that the district court properly dismissed plaintiff's complaint for the reasons stated by it.  A claim for defamation is clearly not cognizable under the Federal Constitution and is, therefore, not actionable under 42 U.S.C. Sec. 1983.  Paul v. Davis, 424 U.S. 693 (1976);  Naegele Outdoor Advertising Co. of Louisville v. Moulton, 773 F.2d 692 (6th Cir.1985), cert. denied, 106 S.Ct. 1639 (1986).  To the extent the defendants' statements were made in her capacity as a witness in a court proceeding, she also enjoys absolute immunity from a suit for damages.  Briscoe v. LaHue, 460 U.S. 325 (1983).


4
For these reasons, this panel unanimously agrees that oral argument is not necessary in this appeal.  Rule 35(a), Federal Rules of Appellate Procedure.  The district court's judgment is, accordingly, affirmed pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.